Citation Nr: 1230466	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for Type II Diabetes Mellitus (DM), to include whether the reduction from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to November 1977, and from September 2001 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, service connection for DM was granted in a May 2007 rating decision, and a 20 percent rating was assigned, effective October 1, 2005.  The Veteran did not initiate a timely appeal to that rating action.  In an August 2007 rating decision, the RO proposed to reduce the 20 percent disability rating for DM to 10 percent, effective October 1, 2005.  The rating decision explained that since the Veteran's DM preexisted service, but was aggravated therein, it was therefore necessary to deduct from the current evaluation of 20 percent, the degree of the disability existing at the time of the Veteran's entrance into active service, which the RO indicated was 10 percent.  Thus, awarding the Veteran the degree of aggravation of the DM, in terms of the rating schedule.  

In a September 2007 letter, the Veteran was advised that VA had discovered (CUE) in the assignment of the 20 percent disability rating, and that a 10 percent rating was appropriate.  However, the Veteran was informed that the retroactive reduction would not result in the creation of the overpayment since it was due to sole administrative error on VA's part.  

In a December 2007 rating decision, the proposed action was implemented, and the RO reduced the 20 percent disability rating to 10 percent, effective March 1, 2008.  

In a subsequent April 2008 rating decision, the 10 percent rating was confirmed and continued and an increased rating for DM was denied.  

In July 2008, correspondence was received from the Veteran which he indicated was a notice of disagreement (NOD).  Although he stated that the NOD was being made to the May 2007 rating decision, it was not made timely to that rating decision.  However, it is accepted as being timely to the December 2007 and April 2008 rating decisions, and it addressed the Veteran's disagreement with the both reduction made in the December 2007 rating decision, as well as the continued 10 percent rating in the April 2008 rating decision.  The Veteran essentially argues that the reduction was improper and the current rating for DM should be increased to a higher disability evaluation.  

The issue of service connection for hypertension as secondary to service-connected DM, on the basis of aggravation, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  DM was diagnosed in the mid 1990's, between the Veteran's two periods of active service.  

2.  The Veteran clearly had DM prior to entering active duty in September 2001; the DM required diet and exercise management, but no medication prior to service entry.

3.  During the Veteran's second period of service, the Veteran's DM permanently worsened, requiring not only diet and exercise management, but also oral medication and insulin treatment.

4.  Applying the statutory and regulatory provisions to the evidence of record at the time of the May 2007 rating decision, the RO should have reduced the Veteran's disability rating of 20 percent to 10 percent, reflecting the deduction of the 10 percent disability level of the DM when the Veteran entered service from the 20 percent disability level of the DM that was present when the Veteran separated from service.  

5.  Applying the statutory and regulatory provisions to the evidence of record at the time of the May 2007 rating decision, a 20 percent rating for DM, with no deduction for the preexisting disability level, was an administrative error. 

6.  By an August 2007 rating decision, followed by a September 2007 letter, the RO informed the Veteran that it proposed to reduce the prior 20 percent evaluation for DM to 10 percent.

7.  In a December 2007 rating decision, the RO reduced the disability evaluation for DM from 20 percent to 10 percent; the evidence of record reflected that the Veteran's DM pre-existed service and was aggravated therein; when the percent of aggravation was deducted from the pre-service disability level the result was a 10 percent disability evaluation for DM. 

8.  The Veteran's DM requires insulin, oral medication, and diet restrictions but does not require in any regulation of his activities.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for DM from 20 percent to 10 percent undertaken in the December 2007 rating decision was proper.  38 U.S.C.A. § 1155 West 2002); 38 C.F.R. §§ 3.105(a) and (e), 3.310, 3.322, 4.119, Diagnostic Code 7913 (2007). 

2.  The criteria for a rating in excess of 10 percent (20 percent less the preexisting 10 percent) for DM have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in an August 2008 letter, the Veteran was informed of the diagnostic codes that the disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.  This letter also indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  With regard to the rating reduction matter, the August 2007 rating decision articulating the proposed reduction action, as well as the September 2007 notification letter, as detailed below, adequately informed the Veteran of the rating reduction to be made, and advised him of the evidence he could submit and his right to a hearing.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service medical records from both periods of service has been associated with the claims file.  Also, VA and private treatment records and statements have been associated with the record.  The Veteran has undergone multiple VA examinations.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In summary, the Board finds the duty to notify and assist have been satisfied.  

Rating Reduction

With regard to the issue of entitlement to a restoration, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i)(e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also, 38 U.S.C.A. § 5112(b)(6). 

Here, as noted, in the August 2007 rating decision and September 2007 letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected DM.  In the letter, the RO informed the Veteran of the type of evidence he could submit to prevent such a reduction and that he could request a personal hearing.  The Veteran did not respond.  Thereafter, and as noted in the introductory portion of this decision, the December 2007 rating decision formally reduced the evaluation of the Veteran's service-connected DM from 20 percent to 10 percent.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  

Additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c), Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  However, these additional provisions do not apply in this case because the Veteran's DM had been initially service-connected via a May 2007 rating decision which was not five years prior.  

Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 C.F.R. § 3.344(a) and (b).  For disabilities that have been in place less than five years, 38 C.F.R. § 3.344(c) applies.  As 38 C.F.R. § 3.344(c) states, disability ratings which have been in place less than five years are not stabilized and are likely to improve (emphasis added).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  Id. 

In this case, the RO noted that the evaluation of DM was proposed to be decreased and then was actually decreased to 10 percent disabling on the basis of CUE.  The Board notes that the RO was in error when it labeled what was done in the May 2007 rating decision as CUE.  In this regard, the RO listed the error as CUE in the August 2007 proposed reduction rating decision and in the December 2007 rating decision which effectuated the reduction.  In August and December 2007, the May 2007 rating decision was not final, as the Veteran still had time to appeal such action.  The RO should have categorized any such error as either an administrative error or error in judgment.  See 38 C.F.R. § 3.105(a).  Thereafter, the provisions of 38 C.F.R. § 3.105(e) would applicable.  As the basis for the reduction was an administrative error, the provisions of 38 C.F.R. § 3.344 is not for application.

Since the May 2007 rating decision was not final, it was inappropriate for the RO to evaluate the claim under the standard for CUE.  Irrespective of such, the Board finds that under the facts in the instant case such error was harmless.  In this regard, the end result is that there was an error in not applying a percentage deduction due to the DM impairment which pre-existing service, even though the RO noted in the May 2007 rating decision that such a deduction was warranted.  Consequently, such oversight amounted to an administrative error, which was noticed just a few months later.

In this case, the applicable statutory and regulatory provisions at the time of May 2007 rating decision, which continue to be in effect, were as follows: service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2020); 38 C.F.R. § 3.303 (2007).  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existing at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322 (2007).

In aggravation cases, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the facts in this case, the RO granted service connection for DM with a 20 percent disability evaluation in a rating action in May 2007.  Service connection was granted for DM because the evidence showed that the Veteran's DM existed prior to entering military service (his second active duty period), but it underwent a permanent worsening as a result of service.  The RO relied on the service treatment records (STRs), records from the Orange Family Physicians, a December 2006 VA examination report, and the Veteran's own statements that he was initially diagnosed with DM prior to his second period of service.  It was noted in the STRs and by the Veteran that prior to the second period of service, the Veteran's DM required only a restricted diet for control, but during military service, the Veteran began taking oral medication as well.  In May 2007, the RO noted that a deduction was warranted under the Veteran's circumstances, however, failed to apply such reduction.

DM was evaluated in 2007 under the criteria found in Diagnostic Code 7913.  DM is still evaluated under that diagnostic code and it has not changed.  

DM that is manageable by restricted diet only is rated 10 percent disabling.  38 C.F.R. § 4.119 Diagnostic Code 7913.  For DM requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  Id.  DM requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.  A 100 percent rating is assigned for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id.   Note (1) to Diagnostic Code 7913 provides that compensable complications of DM are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  Note (2) provides that, when DM has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  Id.

A review of the records shows that DM was not manifest or diagnosed during the Veteran's first period of active duty from December 1974 to November 1977.  Between the Veteran's two periods of service, the STRs contain January and July 2001 letters of Anchor Healthcare which noted that the Veteran had been diagnosed in 1997 with DM which had been controlled via diet and exercise.  It was specifically noted that the Veteran was not on medication and was not insulin-dependent.  In another March 2001 STR, it was noted that the Veteran was diabetic and was under treatment for that disability.  He was not taking medication at that time.  All of these records are also supported by the Veteran's statements that he was not taking medication for DM when he entered his second period of service.  

However, by an October 2004 inservice examination during the second period of service, it was noted that the Veteran was taking multiple oral medications for his DM, including Metformin and Glucophage.  In November 2004, it was noted that the Veteran should not be deployed outside of the United States due to his DM.  In March 2005, the record showed that the Veteran was also taking Glyburide.  A July 2005 examination reflected continued use of these medications.  In August 2005, it was noted that the Veteran was on Metformin and Glyburide.  In January 2005, the Veteran was hospitalized and it has been reported that Insulin was administered.  The Veteran maintains that insulin use was instituted during service.  

The Veteran was separated from service in September 2005.  He filed his claim for compensation benefits within a year and was afforded a VA examination in December 2006.  The examiner noted the 1997 diagnosis of DM and the commencement of oral medication during service.  The examiner indicated that there was one hospitalization in January 2005.  Currently, the Veteran had not had any recent hospitalizations nor episodes of hypoglycemia or ketoacidosis.  He was on a restricted diet, but had recently gained 7 pounds.  He was also taking oral medications, including Metformin and Actos, as well as insulin (Lantus).  There was no restriction of activities.  The Veteran was seeing his physician for DM once every three months.  The examiner noted a history of eye retinopathy, but the Veteran denied current problems or visual changes in the last year.  There were no neurological problems.  

The medical records of Orange Family Physicians further confirmed a DM diagnosis in the 1990's, between the Veteran's two periods of active service, and also that the Veteran was taking insulin post-service and was also on diet restriction, an exercise program, and oral medication.  The records indicated that there were no complications.  

The RO originally assigned a 20 percent rating for DM in the May 2007 rating decision based on a finding that the Veteran was on a restricted diet, was taking oral medication, and was also using insulin for DM control.  A 40 percent rating was not assigned since there was no requirement of a regulation of activities.  

In August 2007, the RO proposed to reduce the 20 percent rating to 10 percent (20 percent less 10 percent) based on a finding that they had originally failed to subtract the preexisting 10 percent disability shown prior to service for DM (DM requiring only diet restriction), from the 20 percent rating which was currently warranted.  The RO determined that this failure to subtract the preexisting disability rating was erroneous.  

The Board agrees that the RO committed an administrative error in the May 2007 decision which assigned a 20 percent disability evaluation and which did not subtract the preexisting DM disability level from that disability evaluation.  The record clearly showed that DM preexisted the Veteran's second period of service and also showed a permanent worsening of the DM during service, so service connection for DM was warranted on the basis of aggravation.  In cases involving aggravation by active service, 38 C.F.R. § 3.322 (2007) provides that the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service; and it is necessary to deduct from the present evaluation the degree of the disability existing at the time of entrance into active service.  

Evidence of record at the time of the May 2007 rating decision showed that the Veteran's DM pre-existed service.  This fact is undisputed and admitted by the Veteran.  As noted, the medical records clearly show that DM was diagnosed between the Veteran's two periods of service, in the mid 1990's.  Also, the evidence clearly shows, including in the Veteran's own statements, that the DM did not require more than diet control and exercise management when the Veteran entered service.  However, during service, the STRs reflect that there was a permanent worsening of the Veteran's DM as he began and continued to require oral medication and insulin.  Shortly after service, regular and continued treatment with insulin was required.  For DM requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, a 20 percent rating was warranted; thus, the Veteran did warrant a 20 percent rating (but no more absent a restriction of activities which was not present); however, the preexisting 10 percent should have been subtracted from the 20 percent rating.  Thus, the RO erred in its May 2007 rating decision when it failed to deduct the degree of disability associated with the Veteran's DM that existed at the time he entered active service (10 percent), resulting in an administrative error in the May 2007 rating decision.  

In sum, the RO properly concluded that the assignment of a 20 percent rating for DM in the May 2007 rating decision constituted an error (albeit an administrative error as opposed to CUE), as this rating was the result of failure to apply applicable regulatory provisions (e.g., 38 C.F.R. § 3.322) to the evidence of record at that time.  Further, all applicable procedural safeguards to implement a rating reduction were followed.  See 38 C.F.R. § 3.105.  Accordingly, the Board finds that the rating reduction for DM from 20 percent to 10 percent, was proper 



Increased Rating Claim

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart, the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In addition to the pertinent evidence cited above, additional evidence has been added to the claims file.  

In a July 2008 letter, the Veteran private physician indicated that the Veteran had been treated for his DM which was controlled with diet, exercise, oral medication, and insulin.  VA records spanning the time of the appeal period showed that the Veteran's DM continued to require diet and exercise, oral medication, and insulin.  In addition, the Veteran had a few episodes of hypoglycemia.  He was diagnosed as having mild diabetic retinopathy, which has been separately service-connected and rated as noncompensable.  The Board further notes that the matter of service connection for hypertension as secondary to DM, on the basis of aggravation, has been raised and referred back to the RO for consideration.  However, it is not a "complication of DM".  See August 2008 VA Examination Report.

The Veteran was also afforded two VA examinations, in August 2008 and March 2012.  Both examinations confirm DM as treated by diet and exercise, oral medication, and insulin (one time per day).  In sum, however, the Veteran is not restricted in his activities and he has not been hospitalized, to include for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran has not had progressive unintentional weight loss due to DM.  He has not had progressive loss of strength due to DM.  As noted, he has mild retinopathy.  His correction vision is 20/20, near and far.  He does not have nephropathy or peripheral neuropathy due to DM.  His ability to work is not impacted.  Although the Veteran has indicated that he can no longer work as a truck driver, he is employed full-time in another occupation which he has held throughout the appeal period.  

In order for a higher rating to be warranted, the Veteran's DM must require not only insulin and a restricted diet, but also regulation of activities.  In this case, a VA examiner has determined that regulation of activities is not required by the Veteran.  See VA examination dated March 14, 2012.  This determination is supported by the other evidence of record, none of which shows restriction, but rather than exercise is needed and performed by the Veteran.  The Veteran changed jobs prior to the appeal period, but currently, the examiners indicated that his employment is not affected.  The Veteran takes insulin one time per day and has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  His visits to his diabetic care provider are less frequent and there have not been post-service hospitalizations.  The Veteran also has not had progressive loss of weight and strength.

In light of the foregoing, the Board finds that the criteria for a higher rating are not met.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent (20 percent less the 10 percent preexisting disability).  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's DM disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The reduction of the rating from 20 percent to 10 percent for DM was proper, the appeal is denied.

A rating in excess of 10 percent for DM is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


